Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
This office action is in response to the RCE filed on 09/01/2022.  
The information disclosure statement (IDS) submitted on 09/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Applicant has amended claim 11 and canceled claims 1-10 and 12.
Claims 11 and 13-20 are pending and have been examined.
Allowable Subject Matter
Claims 11 and 13-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a saturable reactor coupled to a third output of the third secondary winding and an input to the third DC to DC converter, wherein the third DC to DC converter comprises a third filter inductor in series with the saturable reactor; and2Response to Office Action Dated December 21, 2021 Application No.: 16/999,132 Docket No.: 125466US01 (U381504US) a controlled current source coupled to a node between the saturable reactor and the third inductor, wherein the controlled current source is configured to provide a current rate based on a third output voltage of the third DC to DC converter”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 13-20, claims 13-20 depend from claim 11, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839